Case 2:21-cr-00048-JDC-KK Document 26 Filed 08/05/21 Page 1 of 1 PageID #: 52




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:21-CR-00048-01

VERSUS                                            JUDGE JAMES D. CAIN, JR.

DEMETRIUS CHANTLIN (01)                           MAGISTRATE JUDGE KAY


                                      JUDGMENT

       This matter was referred to United States Magistrate Judge Kathleen Kay for

report and recommendation.        After an independent review of the record, and

noting the defendant’s waiver of any objections, this Court concludes that the

Magistrate Judge’s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

defendant, Demetrius Chantlin, is ACCEPTED and he is finally adjudged guilty of the

offense charged in Count One of the Indictment consistent with the report and

recommendation.

       THUS DONE AND SIGNED in Chambers on this 5th day of August, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
